I cannot agree with the opinion or conclusion of the Court. The judgment of conviction for a cold blooded murder is set aside upon the theory (wholly unfounded) that the two criminal actors, the defendant and his confederate, Taylor Walsh, were independent participants in the commission of the crime. The Court seems to hold that neither of two persons jointly engaged in a criminal act is responsible for the conduct of the other, in the absence of positive proof of a formal compact or conspiracy. In this connection it is said: "The evidence fails to disclose any positive,preconceived arrangement by these men, or any of them, to kill Dr. Shreeve, or to do him any bodily harm." This view of the law is entirely erroneous. "Proof of conspiracy, or the existence of a common design on the part of two or more persons to commit a crime may be inferred from the circumstances connected with the transaction." State v. Prater, 52 W. Va. 132. The evidence as presented in the opinion amply justified the jury in finding a common design on the part of the defendant Reedy and Walsh to commit the offense. The facts relating to this phase of the case, however, are imperfectly stated by the Court. It is said that Reedy and Walsh and their associates, on the night of the tragedy started from the town of Logan in a car to go "a short distance" to Mud Fork of Island Creek, where they had heard a dance was to take place; and that at the time of the difficulty Stanley and Walsh had been making unsuccessful inquiries in an effort to locate the dance. This would indicate that the party had gone only a "short distance" on a mission of innocent pleasure. The situation is quite the reverse. These men were absent from dark until long after midnight, traveling many miles through the mining districts of Island Creek in Logan county. After committing the murderous assault upon Dr. Shreeve, leaving him helpless and unconscious, they hurried away from the region of the alleged dance in a direction opposite the town of Logan, searching for moonshine liquor. From the evidence of John Chafin, one of the party, and witness for the defendant:
"Q. But didn't you know what you were going up Main Island Creek for? (after the tragedy)
A. Well, I figured I might find a little moonshine up there.
Q. That is what I am going to get at. Don't you know, as a matter of fact, that is what you went up Island Creek for?
A. That is what I went for. I don't know what the other boys went for.
Q. Didn't you all figure on getting some?
A. I don't know what they figured.
Q. The moonshine you had been drinking had given out and you wanted more?
A. I did. I don't know about the rest of the boys."
Chafin, Reedy and Stanley admit they had been drinking intoxicating liquors on the day of the crime. The opinion takes no account of the moonshine element in the case, nor is reference made to any of the gang except the defendant as being armed with pistols. Moreover, the fact that he carried a "44 Smith  Wesson pistol" is mentioned incidentally only in palliation of his conduct. Walsh was asked on cross-examination, "You boys were all armed to the teeth on that night, almost, were you not?" His reply was, "I don't know about the teeth. I had two pistols myself." He describes one of his pistols as being a "bright, shiney, 38 special with pearl handles on it, six inch barrel with a two and a half dollar gold piece in the side of it."
The defendant admits that at the time he and his associates were leaving the scene of the crime, "It was something said about the whipping, and as well as I can remember it I saidthat he (Dr. Shreeve) would probably look at the next man." This admission and specific evidence showing his readiness to join Walsh in chastising Dr. Shreeve clearly establish a communion of design on the part of Reedy and Walsh to avenge a fancied insult to the latter consisting of the Doctor's alleged indifference to Walsh's pretended inquiries concerning a dance. Chafin admits, on cross-examination, that when Walsh reported to Reedy the alleged insult the latter said in effect, "That is old Doc Shreeve. I will go over and see what he means by talking that way." Reedy and Walsh did not approach Dr. Shreeve to inquire about the dance, as is pretended. This they could have done while standing at the car only thirty feet from him. Moreover, neither Reedy nor Walsh, after starting from the car toward Dr. Shreeve spoke to him before beginning the attack.
The opinion states that, "After these men (Walsh and Reedy) had withdrawn from the scene of the first encounter, the defendant returned and started the second trouble, and it was in this last encounter that the deceased received the injuries described above." The inference from this statement is that Walsh in no way aided, abetted or encouraged the defendant in the second assault. Such impression is wholly at variance with the facts. The witness Wayne Curry describes the situation at the time as follows:
    "By that time (after the deceased had been struck on the head by Walsh) the third man was there — that made the fourth man with the Doctor — and they got up from that and went off, three of them, about ten feet from him. * * * * And they all gathered around him then. I made up my mind it was somebody robbing a fellow out there, and so when they went to leave him one fellow, this fellow with the striped shirt on, (Reedy), run his hands up like that and hit him in the face, and that throwed his head over the rail. I went back and looked at the blood on the rail next day. They left his head over the rail, so they went around the store and left him there. I started up the road then, when I saw them do that, and I thought they had killed him, and as I looked back I seen the Doctor scuffling trying to get up. The thought struck me then they were gone and I was out of danger then * * * His shirt was all tore off of him and he was bloody all over. His eyes were already swollen, his face was swelling. * * * * He said Reedy and some more had jumped on him and beat him to death."
This and other testimony clearly shows that the common design on the part of Reedy and Walsh to inflict punishment on Dr. Shreeve continued from the time of its inception before they left the car until the assault had ended, with Dr. Shreeve helpless and unconscious. After making the first assault together, Reedy and Walsh withdrew evidently for the purpose of determining between themselves how they should next proceed. As Walsh had already administered serious punishment upon Dr. Shreeve (who was unable then, as it appears, to offer further resistance), it was likely decided that Reedy should finish the job. Accordingly, he made the attack this time by using his "44 Smith  Wesson pistol," while Walsh stood by, encouraging the act. It was Walsh's grievance that prompted the common design on the part of himself and Reedy to punish Dr. Shreeve. They left the car together to make the assault; Reedy leading the advance by only ten feet, while Walsh followed, carrying in his hand a "shiney" object (evidently the pearl handled, nickel plated pistol he admits to have had on the occasion), with which he struck and disabled Dr. Shreeve. After committing the crime, with one accord they departed together without offering relief to their victim. Notwithstanding these facts, it is said, "There is no testimony showing that Reedy, the defendant, and Walsh had any understanding or agreement to do the deceased any harm, and the evidence all tends to show that the defendant started the difficulty. There is no testimony which shows byinference or otherwise that the defendant had any knowledgethat Walsh was going to interfere."
What is the effect of the holding in this case? It means not merely delay in the process of law enforcement, but the actual staying of the hand of justice in the punishment of the principals of a savage and brutal crime. No jury can say whether the wounds inflicted by Reedy or those produced by the weapon in the hands of Walsh caused the death of Dr. Shreeve; and because of the impossibility of determining this fact, a verdict against either of the participants would have to be set aside as being without evidence to support it under the rule of this decision. Having held that Reedy was not responsible for the acts of Walsh, as a basis of its final conclusion that the trial court had committed reversible error, this Court assumes that there was substantial evidence presenting the issue as to whether the wounds inflicted by the defendant or those produced by Walsh caused the death of Dr. Shreeve. A different view would render the ruling of the trial court harmless and therefore no ground for a new trial. *Page 563